 PHOTON, INC.257Photon,Inc.andInternational Union of Electrical,Radio &Machine Workers,AFL-CIO,Petitioner.Case No. 1-RC-5508.July 29, 1959SUPPLEMENTAL DECISION AND CERTIFICATION OFRESULTS OF ELECTIONPursuant to a Decision and Direction of Election dated March 24,1959,1 an election by secret ballot was conducted on April 14, 1959,under the direction and supervision of the Regional Director for theFirst Region among the employees in the appropriate unit. Follow-ing the election, the Regional Director served upon the parties atally of ballots which showed that, of approximately 69 eligiblevoters, 30 cast valid ballots for, and 35 against, the Petitioner.Therewere four challenged ballots which together with two other ballotsdiscussed below were sufficient to affect the results of the election.On April 21, 1959, the Petitioner filed timely objections to conductaffecting the results of the election and to the action of the Boardagent in counting two ballots as negative votes. In accordance with-the Board's Rules and Regulations, the Regional Director conductedan investigation of both the objections and the challenged ballots.On June 2, 19591 he issued and served upon the parties his consolidatedreport on objections and challenged ballots in which he recommendedthat the objections be overruled.He considered six of the ballots aschallenged, of which he sustained three and overruled three, recom-mending that the latter not be opened and counted, as they could notaffect the results of the election.No exceptions were filed as to theRegional Director's rulings on the challenged ballots.However, thePetitioner filed timely exceptions to the overruling of its objections.The Board 2 has considered the Petitioner's objections, the RegionalDirector's report, and the Petitioner's exceptions thereto, and herebyadopts the findings and recommendations of the Regional Director.3iUnpublished.2Pursuant to the provisions of Section3(b) of the Act,the Boardhas delegated itspowers in connectionwith thiscase to a three-member panel[Members Rodgers, Bean,and Fanning].8 The Petitioner,in its exceptions,alleged that the Employer's statement,in its letterdated April8,1959, circulated among employees,that It is "still looking for our firstprofitable year,"is untrue.As support therefor, the Petitioner states thatthe Employer,in 1950,operatingunder a different name but with essentially the same corporate struc-ture, earned substantial profits.However,even if such be fact, wedo not believe itto besufficientto changethe RegionalDirector'sconclusionthat the objectionrelatingthereto iswithout merit because the statement is the typeof propaganda which theBoard does not police or censor.Like the Regional Director,we consider as propa-gandathe Employer's references to the probabilityof a strikeand its statement on fringebenefits, and notethat Petitioneransweredthe latterby characterization as "the big-gestwhopper of the century."SeeMerck&Company,Inc.,104 NLRB891, 892 ;cf.Kawneer Company,119NLRB 1460.124 NLRB No. 31.525543-60-vol. 124-18 258DECISIONSOF NATIONALLABOR RELATIONS BOARDAccordingly, as it appears that the Petitioner did not receive a ma-jority of the.valid votes cast, we shall certify the results of the election.[The Board certified that a majority of the valid ballots was notcast for International Union of Electrical, Radio & Machine Workers,AFL-CIO, and that said Union is not the exclusive representative ofthe Employer's employees in the unit found appropriate.]Musgrave Manufacturing Company and Mast-Foos Manufactur-ing Company,Inc.'andInternational Union,United Automo-bile,Aircraftand Agricultural Implement Workers of America,UAW-AFL-CIO,Petitioner.Case No. 9-RC-3618. July £9,1959DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Harry D. Camp, hearing.officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Bean and Fanning].Upon the entire record in this case, the Board finds :1.The 'Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) of Section 2(6) and (7) of the Act.4.Mast-Foos and Musgrave each operates 'a plant in Springfield,Ohio.The Petitioner seeks a single unit of the production and main-tenance employees employed at these two plants. The two companiescontend that they are separate employers under the Act, that the re-quested two-plant unit is, thus, not appropriate, and that separateunits limited to the employees at each plant are alone appropriate.There is no history of collective bargaining on either a two-plant orsingle-plant basis for the companies here involved.Mast-Foos is an Ohio corporation with its main office and plant at1305 Innisfallen Avenue, Springfield, Ohio.Musgrave, likewise, isan Ohio corporation, with its main office and plant at 2755 ColumbusAvenue, Springfield, Ohio.The distance between the two plants isabout 6 miles.Orly Musgrave and his wife own all the outstandingstock of the two corporations.Orly Musgrave is the president andtreasurer of each corporation, while his wife is the vice president andiHerein called Musgrave and Mast-Foos, respectively.124 NLRB No. 32.